DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the application filed on 7/31/18.
	Examiner notes Applicant’s priority date of 4/2/18, which is based on the national stage entry of PCT/CN2018/081632.
	Claims 1-20 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/373257. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 2 of the instant application encompass the same limitations as claims 1 and 2 of 16/373257, claims 8 and 9 of the instant application encompass the same limitations as claims 8 and 9 of 16/373257, and claims 15 and 16 of the instant application encompass the same limitations as claims 15 and 16 of 16/373257.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations include: “a memory management unit” for assigning requests and impressions, and “an arithmetic logic unit” for determining multipliers and impression 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, “a memory management unit (MMU) to: assign requests…and assign user-identifier impression data…”  The specification does not seem to explain how the assigning is being done by the memory management unit.  It is unclear how the MMU determines that there is a request from computing devices indicative of accesses to media in order to assign it to a first block of memory.  It is also unclear how the MMU determines that an impression is user-identified in order to assign it to a second block of memory.  Paragraph 0108 of the Specification states, “The example processor also includes a memory management unit 936 to load values between local memory 913 (e.g., a cache) and the registers 935 and to request blocks of memory from a volatile memory 914 and a non-volatile memory 916.”  The MMU is used to load values but the processor is requesting blocks of memory.  The MMU is not assigning certain data (i.e. request from computing devices indicative of accesses to media or user-identified impression) to a first block or a second block of memory.  Paragraphs 102-103 mention that certain information is stored in the MMU but does not explain how the assigning is being done by the MMU.  Therefore, it appears that the Applicant does not have possession of these claim elements at the effective filing date of the instant application. 
Claim 1 also recites, “an arithmetic logic unit (ALU) to: determine multipliers…and determine a plurality of census impression counts.”  The “arithmetic logic unit” is mentioned in paragraph 0107 which states, “The example processor 912 includes at least one arithmetic logic unit 934 to perform arithmetic, logical, and/or comparative operations on data in registers 935.”  However, the Specification does not specific explain that the arithmetic logic unit is actually determining multipliers or determining a plurality of census impression counts or how it is performing those functions.  Therefore, it appears that the Applicant does not have possession of these claim elements at the effective filing date of the instant application. For purpose of examination, the processor will be interpreted as doing the determining steps.
In accordance with section 2161.011 of the MPEP, “original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1171 (“[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.”) (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06). In Ariad, the court recognized the problem of using functional claim language without providing in the specification examples of species that achieve the claimed function. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that Id.” This may include disclosure of the hardware and software required to perform a claimed function including the "necessary steps for implementing the claimed function" (e.g. an algorithm, description of steps, flowcharts, etc.-).  “If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.” See MPEP 2161.11.
Claims 2-7 are likewise rejected due to their dependence on Claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-20 are directed to the abstract idea of estimating audience sizes and impression counts for different frequency intervals, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity and mathematical concept.  
assigning requests from computing devices indicative of accesses to media at the computing devices to a first block of memory, a total count of the requests corresponding to a total number of census impressions associated with the media, a first portion of the census impressions corresponding to user-identified impressions and a second portion of the census impressions corresponding to unidentified impressions; and assigning user-identified impression data corresponding to the user-identified impressions to a second block of the memory, the user-identified impressions associated with user-identified individuals for whom first demographic information is stored by a database proprietor, the user-identified impression data including a plurality of user-identified impression counts associated with a corresponding plurality of impression frequency intervals, different ones of the user-identified individuals corresponding to audience members associated with different demographics; and determining multipliers relating a first probability distribution for the user-identified impressions to a second probability distribution for the census impressions, the multipliers based on census constraints defined weighted probabilities associated with the second probability distribution, different ones of the probabilities weighted based on estimated populations for corresponding ones of the different demographics; and determining a plurality of census impression counts associated with the census impressions based on the multipliers, different ones of the census impression counts corresponding to different ones of the impression frequency intervals..  As such, the invention is directed to various ineligible abstract ideas, such as: collecting data, analyzing the data, and providing results of the data collection and analysis; and organizing information through mathematical 
Next, the claims recite additional elements including a “memory” for storing executable instructions, a “memory management unit” for assigning requests and user-identified impression data, and an “arithmetic logic unit” for determining multipliers and census impression counts. These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment. 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the 
Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
Claims 2-7, 9-14, and 16-20 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding the type of multipliers, what the impression counts represent, determining probability distributions, and storing audience data.  Thus, the dependent claims merely provide additional non-structural (and predominantly non-functional) details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 1-20 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Potentially Allowable Subject Matter
Following an exhaustive search, Examiner has been unable to uncover any references that effectively read on the claims.
determine multipliers relating a first probability distribution for the user-identified impressions to a second probability distribution for the census impressions, the multipliers based on census constraints defined by weighted probabilities associated with the second probability distribution, different ones of the probabilities weighted based on estimated populations for corresponding ones of the different demographics; and determine a plurality of census impression counts associated with the census impressions based on the multipliers, different ones of the census impression counts corresponding to different ones of the impression frequency intervals and the interpretation of these limitations include the specific definitions for “user-identified impression” and “census impression” per the “Claim interpretation” section above.  The closest prior art of record is the Oliver reference (2013/0198125) discusses obtaining panelist data corresponding to a plurality of panelists accessing web pages, classifying the panelist data according to demographic information of the panelist, and generating a virtual panel based on estimate of web page access at unmeasured locations by calculating the probability of a number of page views through a frequency distribution.  Oliver also teaches the comparing of a panel-based volume with a census-based volume to determine how much activity is needed to fill a gap in volume between the census and the panel-based data. Oliver also explains determining the audience at unmeasured locations by receiving weighted audience characteristic data for each of multiple demographic groups determined from the panelist data, weighted session data for each of the demographic groups determined from the panelist data, numbers of cleaned sessions for each of the demographic groups determined from the census-based data after  and a universe estimate of the audience size determined from survey data.  However, this reference does not teach the claim elements to the specification required. 
Other prior art references that are relevant:
Sheppard (2017/0061470).  Sheppard estimates an unknown probability distribution using maximum entropy. However, it does not do it by determining multipliers relating a first probability distribution for the user-identified impressions to a second probability distribution for the census in combination with the specification definitions of the claim elements and in combination with the other elements of the claims.  
McMillan (2014/0325551) explains the correlation of census measurement data with panel data.  The Davis reference (2011/0251823) discusses associating a user with a demographic by comparing input data to probability distribution representations for a demographic group and for a wide population that are performing the measured interactions. 
Palit (2014/0081703) teaches the calibration of subject data for which a relationship to a target population is not known with the use of a differential weighting [multipliers] scheme applied to the data at the constituent level.
Davis (2011/0251823) discusses determining probability distributions using weights. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681